ARNOLD, Judge.
In its opinion remanding this case as to the issue of damages, this Court said:
“The only evidence in this record as to the value of the services rendered by the plaintiff and retained by the defendant is that shown on the ‘Freight Waybill’; and while not conclusive, it may be considered, if shown to be consistent with the Interstate Commerce Commission’s Schedule of Rates and Tariffs, together with other evidence, if any, in determining the reasonable value of such services.” Freight Carriers v. Allen, 22 N.C. App. 442, 444-45, 206 S.E. 2d 750, 752-53 (1974).
Plaintiff, relying on the above language, presented a rate expert who testified that according to tariffs filed with the ICC the total charges for services rendered were $1,373.99. Defendant offered no evidence. The trial court instructed the jury that, if they found $1,373.99 to be reasonable and consistent with the ICC’s schedule of rates and tariffs, they must render a verdict for plaintiff in that amount. In light of our prior disposition of this case, we must find no error in the instruction.
No error.
Judges Britt and Morris concur.